—In an action to recover damages for personal injuries, the defendants John Batz, Robert Batz, and Jacqueline Batz appeal from an order of the Supreme Court, Nassau County (Levitt, J.), entered January 31, 1996, which conditionally granted the plaintiff’s motion to strike *350their answer for failure to appear at an examination before trial unless they appeared at an examination before trial on a date certain.
Ordered that the order is affirmed, with costs.
The fact that the appellants "ha[ve] disappeared or made [themselves] unavailable provides no basis for denying a motion to strike [their] answer” (Foti v Suero, 97 AD2d 748; Rowe v Lee Gee Sook, 224 AD2d 404; Spataro v Ervin, 186 AD2d 793; Mills v Ducille, 170 AD2d 657; Moriates v Powertest Petroleum Co., 114 AD2d 888). Bracken, J. P., Copertino, Joy, Florio and McGinity, JJ., concur.